Case 1:20-cr-00102-BLW Document 10 Filed 06/10/20 Page 1of5

BART M. DAVIS, IDAHO STATE BAR NO, 2696 U.S. COURTS
UNITED STATES ATTORNEY JUN 10 2020
CHRISTOPHER A. BOOKER, IDAHO STATE BAR NO, 7672 povg

 

ited Time

SPECIAL ASSISTANT UNITED STATES ATTORNEY STEPHEN W. KENYON

DISTRICT OF IDAHO CLERK, DISTRICT OF IDAHO
1290 W. MYRTLE ST. SUITE 500

BOISE, ID 83702-7788

TELEPHONE: (208) 334-1211

FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

 

 

UNITED STATES OF AMERICA, .
Case No. GH 20-0102-SBLW
Plaintiff,
INDICTMENT
VS.
21 ULS.C. §§ 841 (a)(1), ()CD)(A), (DB),
GERMAN LOPEZ-VILLASENOR, (b)CL}(C), 846 and 853
JANETH GONZALEZ,
Defendants.
The Grand Jury charges:

COUNT ONE

Conspiracy to Distribute Methamphetamine
21 U.S.C. § 841(a)(1), (b)(1)(C) and 846

Beginning on or about November 1, 2019, and continuing to on or about March 29, 2020,
in the District of Idaho, the defendants, GERMAN LOPEZ-VILLASENOR and JANETH
GONZALEZ, did knowingly and intentionally combine, conspire, confederate and agree with
each other and with other individuals known and unknown to the Grand Jury, to distribute a

mixture and substance containing a detectable amount of methamphetamine, a Schedule I

INDICTMENT - |

 
Case 1:20-cr-00102-BLW Document 10 Filed 06/10/20 Page 2 of 5

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1), (B)\(C)
and 846,
COUNT TWO

Possession with Intent to Distribute Methamphetamine and Heroin
21 U.S.C. § 841(a)(1), (b)(1)(A) and (b)(1)(C)

Between on or about March 27, 2020, and March 29, 2020, in the District of Idaho, the
defendant, GERMAN LOPEZ-VILLASENOR, did knowingly and intentionally possess with
intent to distribute 500 grams or more of a mixture and substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)(1)(A), and a mixture and substance containing a detectable
amount of heroin, a Schedule I controiled substance, in violation of Title 21, United States Code,
Section 841(a)(1) and (b)(1)(C).

COUNT THREE

Distribution of Methamphetamine
21 U.S.C. § 841(a)(1) and (b)(1)(C)

On or about November 11, 2019, in the District of Idaho, the defendant, JANETH
GONZALEZ, did knowingly and intentionally distribute a mixture and substance containing a
detectable amount of methamphetamine, a Schedule [1 controlled substance, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).

COUNT FOUR

Distribution of Methamphetamine
21 ULS.C, § 841(a)() and (b)()B)

On or about November 26, 2019, in the District of Idaho, the defendant, JANETH

GONZALEZ, did knowingly and intentionally distribute five grams or more of actual

INDICTMENT - 2

 
Case 1:20-cr-00102-BLW Document 10 Filed 06/10/20 Page 3 of 5

methamphetamine, a Schedule I] controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b}(1)(B).
COUNT FIVE

Distribution of Methamphetamine
21 U.LS.C. § 841(a)(1) and (b)(1)(B)

On or about December 11, 2019, in the District of Idaho, the defendant, JANETH
GONZALEZ, did knowingly and intentionally distribute five grams or more of actual
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)C1)(B).

COUNT SIX

Distribution of Methamphetamine
21 ULS.C. § 841 (a)(1) and (b)(1)(A)

On or about January 9, 2020, in the District of Idaho, the defendant, JANETH
GONZALEZ, did knowingly and intentionally distribute 50 grams or more of actual
methamphetamine, a Schedule IT controlled substance, in violation of Tite 21, United States
Code, Section 841(a)(1) and (b)(1)(A).

COUNT SEVEN

Distribution of Methamphetamine
21 U.S.C. § 841 (a)(D) and (b)(1)(A)

On or about February 19, 2020, in the District of Idaho, the defendant, JANETH
GONZALEZ, did knowingly and intentionally distribute 50 grams or more of actual
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841({a)(1) and (b)(1)(A).

INDICTMENT - 3

 
Case 1:20-cr-00102-BLW Document 10 Filed 06/10/20 Page 4 of 5

CRIMINAL FORFEITURE ALLEGATION
Drug Forfeiture
21 ULS.C, § 853

Upon conviction of the offenses alleged in this Indictment, the defendants, GERMAN
LOPEZ-VILLASENOR. and JANETH GONZALEZ, shall forfeit to the United States any and all
property, real and personal, tangible and intangible, consisting of or derived from any proceeds
the said defendants obtained directly or indirectly as a result of the foregoing offenses; and any
and all property, real and personal, tangibie and intangible, used or intended to be used, in any
mamner or part, to commit, or to facilitate the commission of, the foregoing offenses. The
property to be forfeited includes, but is not limited to, the following:

1. Seized Property.

a, Black Rock Island .45 caliber pistol, bearing serial number
RIA2006048.

b. Sig Sauer 9mm pistol, bearing serial number DUO1682.

c. Mossberg 590 shotgun, bearing serial number K643187.

d. Century Arms International N-PAP AK-47 rifle, bearing serial

number N-PAP030457.

e& Lorcin .380 caliber pistol, bearing serial number 310731.
f. Various types and calibers of ammunition.
2. Unrecovered Cash Proceeds and/or Facilitating Property. The defendants

 

obtained and controlled unrecovered proceeds of the offense of conviction, or property derived
from or traceable to such proceeds, and property the defendants used to facilitate the crimes, but
based upon actions of the defendants, the property was transferred, diminished, comingled, or is

otherwise unavailable.

INDICTMENT - 4

 
Case 1:20-cr-00102-BLW Document 10 Filed 06/10/20 Page 5 of 5

3. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

g. Has been commingled with other property which cannot be subdivided
without difficulty.

Dated this 9th day of June, 2020.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

CHRISTQPHER A. BOOKER
SPE ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 5

 
